Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 13, 2016

                                       No. 04-16-00339-CV

                    IN THE GUARDIANSHIP OF GEORGE V. GARCIA,

                    From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2015PB6000016 L2
                            Honorable Jesus Garza, Judge Presiding


                                          ORDER
        The clerk’s record, which was filed on July 7, 2016, shows that appellant Fred Vincent
Garcia Norris filed a notice of appeal from an order granting a motion to approve the hiring of
appellate counsel. It appears this court does not have jurisdiction to consider an appeal from this
order. See Estate of Delfina Alexander, No. 04-14-00575-CV, 2014 WL 4629111, at *1 (Tex.
App.—San Antonio Sept. 17, 2014, no pet.); In the Guardianship of Glasser, 297 S.W.3d 369,
372-73 (Tex. App.—San Antonio 2009, no pet.); In the Matter of the Estate of Levinson, Nos.
04-08-00782-CV, 04-08-00929-CV, 04-09-00092-CV, 2009 WL 3400935, at *5 (Tex. App.—
San Antonio Oct. 21, 2009, no pet.).

       If appellant does not agree with this court’s initial review of its jurisdiction, he is ordered
to show cause in writing no later than July 26, 2016. If appellant does not respond by July 26,
2016, this appeal is subject to dismissal for lack of jurisdiction.

        All other appellate deadlines are suspended pending this court’s determination of its
jurisdiction.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court